DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/US19/27316 filed 04/12/2019 which further claims the benefit of 62/657,317 filed 04/13/2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #232 of Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 16-20 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deroo et al. (U.S. Publication 2007/0055143).
In reference to claim 1, Deroo et al. discloses a system comprising: a local terminal in operative communication with a remote host (see paragraphs 15, 70, 87, 90-92, 98 and Figures 5 and 11 wherein Deroo et al. discloses a system for testing a display that displays a series of test patterns, evaluates results and performs calibration. Deroo et al. discloses the system comprising a remote computer comprising a remote database which is connected, via the internet, to users operating local display machines.), the local terminal including: 
an image presentation device (see paragraph 91 and #200, 202, 204 of Figure 11 wherein Deroo et al. discloses a local machine comprising a display or “image presentation device.”); 
an application-specific integrated circuit ("ASIC") (see paragraph 70 and Figure 5 wherein Deroo et al. discloses a display system or local machine that comprises the display and performs display test processing using an ASIC.); and 

	In reference to claims 2-3 and 19, Deroo et al. discloses all of the claim limitations as applied to claims 1 and 18 respectively in addition.  Deroo et al. discloses explicitly discloses calibrating the display using DICOM standards and explicitly discusses the calibration utilizing a log of which the Examiner interprets as at least inherently comprising some sort of “time” or “time stamp” related information (see paragraphs 8, 87-89 and 100).  Deroo et al. discloses a user running software locally on the display machine which starts a display test wherein a test pattern is displayed over a background (see paragraphs 71, 72 and Figures 5-6).  Deroo et al. discloses that test results maybe then sent to the remote computer to enable verifiable test records (see paragraphs 92-95, 98 and Figure 11).  Deroo et al. discloses the sending of the test results via a network, e.g. LAN, WAN (see paragraph 91).  Deroo et al. discloses the test pattern determining differences in display luminances or display quality (see paragraphs 63, 67, 69-71) 
In reference to claims 4-5 and 20, Deroo et al. discloses all of the claim limitations as applied to claims 1 and 19 respectively above in addition.  Deroo et al. explicitly discloses calibrating the display using DICOM standards (see paragraphs 8, 87-89 and 100).   Deroo et al. further explicitly discloses the remote computer storing test results received by the users and their local display machines in order to perform machine learning from the tests (see paragraphs 94 and 98).  Deroo et al. discloses the remote computer employing a database for storing the test results (see at least paragraph 20) of which the Examiner deems functionally equivalent to Applicant’s “securely storing” elements.
In reference to claim 6, Deroo et al. discloses all of the claim limitations as applied to claim 4 above in addition.  Deroo et al. discloses utilizing a luminance device such as a photodiode to measure absolute luminances which include ambient light and testing such absolute luminance based upon the Barten model (see paragraphs 105 and 110-113).
In reference to claims 16 and 24, Deroo et al. discloses all of the claim limitations as applied to claims 3 and 19 respectively above in addition.  Deroo et al. discloses the test pattern determining differences in display luminances or display quality (see paragraphs 63, 67, 69-71) which the Examiner interprets functionally equivalent to the “operating condition” or “diagnostic quality control data of the local terminal.”  The Examiner notes the usage of “at least one of” type language in the claim of which solely requires the teaching, by the prior art, of one of the listed limitations.  Alternatively, Deroo et al. also explicitly discloses determining absolute luminance of the display based upon the Barten model (see paragraph 105).

In reference to claim 18, claim 18 is similar in scope to claim 1 and is therefore rejected under like rationale.  Claim 18 recites a “method” of the invention of which the Examiner deems has, at least inherently, been disclosed by the teachings of Deroo et al. as per the rejection of claim 1.  In addition to the rationale as applied to the rejection of claim 1 however, claim 18 further recites, “receiving a verification instruction from the remote host at the local terminal.”  Deroo et al. discloses the test verification process to include provisions for when a test fails validation at the remote computer whereby a lesser test or calibration is sent back over the network from the remote computer to the local display machine for further testing/calibration processing to be executed (see paragraphs 94-98 and #82 of Figure 6).

Allowable Subject Matter
Claims 6-15 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zaidi et al. (U.S. Publication 2011/0098957)
Zaidi et al. discloses a hand held measurement apparatus and method for analysis of a specific display screen and associated ambient light environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.




/Antonio A Caschera/
Primary Examiner, Art Unit 2612
12/3/21